PER CURIAM.
South Dakota inmate Eric Castaneira appeals the district court’s1 dismissal without prejudice of his 42 U.S.C. §§ 1983 and 1985 action. After de novo review, see Hanten v. Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th Cir.1999), we affirm for the reasons stated in the district court’s order.
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable John E. Simko, United States Magistrate Judge for the District of South Dakota, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).